DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
On page 27, at line 29, it is suggested that reference numeral --320-- be inserted after “a methane/nitrogen gas”.  See FIG. 3.
On page 28, at line 1, it appears that “methane-rich effluent 124” should be changed to --methane-rich effluent 120--.  See FIG. 3.
Furthermore, the subject matter of claims 67 and 68, which is drawn to an emissions control device including a catalytic thermal oxidizer for reducing the hydrocarbon content of at least a portion of the nitrogen-rich effluent, is not described in the specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one acetylene removal system to reduce the acetylene concentration of the C2-rich effluent to about 1 part per million by volume (ppmv) or less prior to the second separations system” is unclear.  As set forth in claim 56, a first separations system produces a C2-rich effluent and a gas mixture effluent (at lines 7-9).  Further, as set forth in claim 63, a second separations system receives the gas mixture effluent.  Since the second separations system does not receive the C2-rich effluent, it is unclear as to how the acetylene concentration of the C2-rich effluent can be reduced “prior to the second separations system”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 56-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545).
The instant “system” claims are considered apparatus claims.
Regarding claims 56, 58, and 59, Jezl et al. discloses an apparatus (see FIG. 1) for providing C2 compounds via oxidative coupling of methane (OCM), said apparatus comprising:
at least one catalytic OCM reactor system including at least one OCM catalyst (i.e., an oxidative coupling reactor 12 containing a suitable catalyst for the oxidative coupling of methane; see column 3, lines 60-66) to provide an OCM product gas 13 including at least ethane, ethylene, oxygen and nitrogen (i.e., the effluent 13 from the coupling reactor 12 is a gaseous product stream that contains nitrogen, oxygen, ethane, and ethylene, see column 3, line 66 to column 4, line 3), wherein each OCM reactor system includes at least a means to provide a gas mixture including at least methane and oxygen prior to introduction to at least one OCM reactor (i.e., methane is pre-mixed with air as the source of oxygen (see FIG. 1), and the mixture of methane and air is introduced through line 11 to the coupling reactor 12); and
a first separations system (i.e., a first separator 19) to separate the OCM product gas 13 into at least a C2-rich effluent that includes at least one C2 compound (i.e., a stream containing C2H6 and C2H4, see FIG. 1) and a gas mixture effluent that includes methane and nitrogen (i.e., a gaseous effluent from the first separator 19 including nitrogen and any remaining unreacted methane, subsequently split between lines 23 and 24; see column 4, lines 7-10).
The recited “means to provide a gas mixture including at least methane and oxygen prior to introduction to at least one OCM reactor” (at lines 5-6) has been interpreted under 35 U.S.C. 112, sixth paragraph, as corresponding to a line that feeds a mixture of methane and 110 feeding methane and oxygen to the OCM reactor 102, see FIG. 1), and equivalents thereof.
	Jezl et al. fails to disclose that the first separations system 19 separates the OCM product gas “cryogenically”.  In addition, Jezl et al. fails to disclose at least one OCM product gas compressor to increase the pressure of the OCM product gas to about 200 psig or more prior to the first separations system, and at least one turboexpander to expand a first portion of the high pressure OCM product gas and to provide a mechanical shaft work output prior to the first separations system.
	Campbell et al. discloses a separation apparatus having specific utility for the separation of a hydrocarbon containing gas stream, wherein the gas stream may contain ethylene, ethane, methane, and nitrogen (see column 1, lines 5-19); said system (see FIG. 3-10) comprising: a first separation system (i.e., a fractionation tower 19, operable as a demethanizer) able to cryogenically separate the gas stream (i.e., inlet gas stream 21) into at least a C2-rich effluent that includes at least one C2 compound (i.e., via a bottom product stream 30) and a gas mixture effluent that includes methane and lighter compounds (i.e., via a distillation stream 39); at least one gas compressor to increase the pressure of the gas stream 21 to about 200 psig or more (i.e., a compressor (not shown) for pressurizing the inlet gas stream 21 to, e.g., 1040 psia or 1025 psia; see FIG. 3-6, 10) prior to the first separation system 19; and at least one turboexpander (i.e., a work expansion machine 17) to expand a first portion 27 of the gas stream and to provide a mechanical shaft work output (see, e.g., column 8, lines 20-32) prior to separating the first portion 27,27a of the product gas into the C2-rich effluent 30 and the gas mixture effluent 39.
2 hydrocarbons in excess of 99 percent, with essentially 100 percent separation of methane and lighter components from the C2 components and heavier components at reduced energy requirements (see column 3, lines 1-14).  Furthermore, when the prior art is altered by the mere substitution of one element for another known in the field (i.e., one type of separations unit for another type of separations unit), the combination must do more than yield a predictable result.
Regarding claim 57, it is unclear as to what additional structural limitation Applicant is attempting to recite because the language of the claim is drawn to a process limitation.  Note that a feedstock gas is merely a material worked upon by the apparatus, and the temperature and pressure of the feedstock gas are considered process limitations.  In any event, Jezl et al. discloses that at least a portion of the methane in the gas mixture can be provided by a feedstock gas (i.e., a feedstock comprising CH4, e.g., obtained from natural gas, gases formed during mining operations, petroleum processes, etc., see column 3, lines 60-66; column 4, lines 26-34).  Jezl et al. further discloses that the oxidative coupling reaction is performed under elevated temperature, e.g., from about 600 °C to about 1000 °C, and elevated pressure, e.g., from about 1 atmosphere to about 10 atmosphere (see column 4, lines 44-52). For reference, 10 atmosphere equals 147 pounds per square inch.  Accordingly, the Examiner takes Official Notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide means for heating the feedstock gas to about 600 °C or less and 
	Regarding claim 60, Campbell et al. further discloses at least one water removal system to reduce the water concentration in the compressed gas stream prior to the first separations system (i.e., “… the feed stream is usually dehydrated to prevent hydrate (ice) formation under cryogenic conditions.  Solid desiccant has typically been used for this purpose,” see column 3, lines 66 to column 7, line 1).  While Campbell et al. does not specifically disclose that the concentration of water is reduced to about 0.001 mol.% or less, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide at least one water removal system that essentially eliminates any water in the compressed gas stream prior to the first separations system in the modified apparatus of Jezl et al. because the at least one water removal system would then ensure that hydrate (ice) is not formed under the cryogenic conditions of the separations process, as suggested by Campbell et al.
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), as applied to claims 56, 58, 59 and 60 above, and further in view of Jordan et al. (US 4,115,086).
Jezl et al. discloses that the OCM product gas 13 from the OCM reactor 12 contains carbon dioxide (see column 3, lines 66-68), and a carbon dioxide removal system removes carbon dioxide from the OCM product gas at the first separations system 19 (see CO2 stream in FIG. 1).  The combination of Jezl et al. and Campbell et al., however, does not disclose or 
Jordan et al. (see FIG. 2; EXAMPLE II) discloses a separation apparatus for cryogenically separating a gas stream 4 which may contain methane, C2 hydrocarbons, inert gases, and contaminants such as carbon dioxide (see TABLE 2), said apparatus comprising a compressor to increase the pressure of the gas stream (i.e., a compressor (not shown) for compressing a refinery stream 1, see column 4, lines 8-10; e.g., gas stream 4 is pressurized to 485 psig, see TABLE 2); and at least one carbon dioxide removal system to reduce the carbon dioxide concentration in the compressed gas stream to about 5 ppmv or less (i.e., a treating and dehydration zone 6 for removal of CO2; as noted in TABLE II, CO2 is not present downstream; also, “substantially all” of the CO2 should be removed, see column 4, lines 13-16) prior to a first separations system (i.e., a demethanizer column 22) that cryogenically separates the gas stream (i.e., received by way of stream 21) into at least a C2-rich effluent including at least one C2 compound (i.e., in liquid stream 23) and a gas mixture effluent that includes methane and lighter gases (i.e., leaving the overhead of the demethanizer column 22).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to locate the carbon dioxide removal system on the compressed gas stream prior to the first separations system in the modified apparatus of Jezl et al. because such location would have been recognized in the art as a suitable location for conducting the carbon dioxide removal prior to performing the cryogenic separation process, as taught by Jordan.  In addition, .
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545) and Jordan et al. (US 4,115,086), as applied to claim 61 above, and further in view of McCue et al. (US 5,414,170).
Jezl et al. (at column 7, lines 12-25) further discloses,
“… the presence of unsaturated coupled products such as ethylene and acetylene in the feed to the oxidative coupling reaction and, hence, in the recycled product mixture, has a substantial deleterious effect on the selectivity for the formation of and yield of coupled products in the oxidative coupling step. Thus, in order to increase the conversion of the feedstock alkane and yield of the desired products therefrom, the recycled gaseous mixture must be relatively free of unsaturated coupled products. Thus, in the method of this invention, if the gaseous product mixture from the oxidative coupling reaction is recycled, the unsaturated coupled products should be removed therefrom.”
	Jezl et al. therefore suggests an acetylene removal system to reduce the acetylene concentration in the OCM product gas.  The combination of Jezl et al., Campbell et al., and Jordan et al., however, does not disclose or adequately suggest at least one acetylene removal system being arranged to reduce the acetylene concentration of the compressed OCM product gas to about 1 ppmv or less prior to the first separations system.
	McCue et al. discloses a separation apparatus (see FIG. 1-2) comprising at least one 54,154 and a vapor phase acetylene hydrogenation reactor 70,170) to reduce the acetylene concentration of a compressed gas stream (i.e., a vapor stream 42,142 containing lighter components such as methane, ethylene, propylene, propane, and acetylene, see column 3, lines 33-39; compressed by a compressor 44,144) prior to a first separations system (i.e., a demethanizer, not shown, located downstream for the separation of the components in line 84,184; see column 4, lines 43-48).  McCue et al. further discloses suitable temperature and pressure conditions for operating the at least one acetylene removal system so as to be “sufficient to complete the hydrogenation of substantially all of the C2 acetylenes contained in the stream fed to the vapor phase hydrogenation reactor 70,” (see column 4, lines 14-34).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide at least one acetylene removal system prior to the first separations system in the modified apparatus of Jezl et al. because such location was recognized in the art as a desirable location for conducting acetylene removal, as taught by McCue et al. (see, e.g., column 2, lines 29-68).  Furthermore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to configure the at least one acetylene removal system to reduce the acetylene concentration of the compressed gas to about 1 ppmv or less in the modified apparatus of Jezl et al. because substantially all of the acetylenes should be removed prior to conducting the further demethanization of the gas stream, as taught by McCue et al.
Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545) and Jordan et al. (US 4,115,086), as applied to claim 61 above, and further in view of Bernstein (US 3,516,262).
25) to separate the gas mixture effluent (i.e., through line 24) into a methane-rich effluent (i.e., through line 26) and a nitrogen rich effluent (i.e., see stream labeled N2).  Jezl et al., however, does not disclose that the separation is conducted “cryogenically”.
Bernstein discloses a separation apparatus (see FIG. 1; column 3, line 69 to column 5, line 44) comprising a separations unit (i.e., a unit 20) to cryogenically separate a gas mixture that includes methane and nitrogen (i.e., a feed containing methane and nitrogen via compressor 10 and heat exchanger 14) into a methane-rich effluent (i.e., a methane product 68) and a nitrogen-rich effluent (i.e., exiting waste nitrogen, through line 56).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute the separation apparatus of Bernstein for the second separation system in the modified apparatus of Jezl et al. because the separation system is relatively simple, with a minimum number of components, and the separation system is able to efficiently separate methane from nitrogen with a substantially reduced power requirement, which results in increased efficiency (see column 2, line 65 to column 3, line 19; column 5, lines 34-44).  Furthermore, when the prior art is altered by the mere substitution of one element for another known in the field (i.e., one type of separations unit for another type of separations unit), the combination must do more than yield a predictable result.
Claim 64 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), Jordan et al. (US 4,115,086), and Bernstein (US 3,516,262), as applied to claim 63 above, and further in view of McCue, Jr. et al. (US 4,900,347).
2-rich effluent to about 1 ppmv by volume.
	McCue, Jr. et al. discloses a separation apparatus (see FIG. 1; column 4, line 30 to column 6, line 63) comprising a first separations system (i.e., serially connected demethanizer zones 30,34) to cryogenically separate a product gas including at least ethane, ethylene, methane, acetylene, and lighter gases (i.e., a light gas stream 15G) into at least a C2-rich effluent that includes at least one C2 compound (i.e., through liquid stream 34L) and a gas mixture effluent that includes methane and lighter compounds (i.e., through vapor stream 34V); and, specifically, at least one acetylene removal system (i.e., an acetylene hydrogenation unit 60) to reduce the acetylene concentration of the C2-rich effluent 34L.
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide at least one acetylene removal system for reducing the acetylene concentration in the C2-rich effluent in the modified apparatus of Jezl et al. because the acetylene removal system would convert any acetylene in the C2-rich effluent into additional ethylene product via hydrogenation, as taught by McCue, Jr. et al.  While an acetylene concentration of about 1 ppmv or less is not specifically disclosed, it would have been obvious for one of ordinary skill in the art at the time the invention was made to operate the acetylene removal system in the modified apparatus of Jezl et al. in a manner that substantially removes all of the acetylene in the C2.
Claims 65 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), Jordan et al. (US 4,115,086), and Bernstein (US 3,516,262), as applied to claim 63 above, and further in view of Ronczy (US 2006/0021379).
The combination of Jezl et al., Campbell et al., Jordan et al., and Bernstein, fails to disclose or suggest a third separations unit to cryogenically separate at least a portion of the C2-rich effluent into an ethylene-rich effluent having an ethylene concentration of about 90 mol% or more, and an ethane-rich effluent having an ethylene concentration of about 1 mol% or less; and a fourth separations unit to cryogenically separate at least a portion of the ethane-rich effluent into an ethane-rich effluent having an ethane concentration of about 90 mol% or more and a C3+ rich effluent having an ethane concentration of about 1 mol% or less.
	Ronczy discloses a separation apparatus (see FIG. 2; Example 2; paragraphs [0023]-[0033]) comprising: a third separations unit (i.e., a primary deethanizer 24) operable to cryogenically separate at least a portion of a C2-rich effluent (i.e., a bottoms 110, 112, substantially free of methane and containing at least ethylene, ethane, and heavier hydrocarbons; see paragraph [0023]) obtained from a first separations unit (i.e., a demethanizer, not shown; see paragraph [0023]) into an ethylene-rich effluent (i.e., a primary deethanizer overhead stream 128; see paragraph [0025]) and an ethane-rich effluent (i.e., a primary deethanizer bottoms via line 120); and a fourth separation unit (i.e., a secondary deethanizer 142) operable to cryogenically separate at least a portion of the ethane-rich effluent 120 into a final ethane-rich effluent (i.e., a secondary deethanizer overhead product 154) and a C3+ -rich effluent (i.e., a secondary deethanizer bottoms via line 144).  In an 128 is about 73.4 mol%; the ethylene concentration of the ethane-rich effluent 120 is about 0.1 mol%; the ethane concentration of the final ethane-rich effluent 154 is about 94.3 mol%; and the ethane concentration of the C3+-rich effluent 144 is a trace amount.  While the ethylene concentration of the ethylene-rich effluent 128 in Example 2 is outside of the claimed range of “about 90 mol% or more”, Ronczy (at paragraph [0022]) further discloses that the third separations unit (i.e., primary deethanizer 24) can be operated in a manner that produces an ethane-rich effluent 120 having a higher concentration of ethane, and thus, an ethylene-rich effluent 128 having a higher concentration of ethylene.  For instance, the third separation unit 24 can be operated in a manner that produces an ethane-rich effluent 120 having a C2 content of “up to 20 mol%” and containing “greater than 99 mol% ethane, desirably having only a fractional amount of ethylene present” (see paragraph [0022], [0027]).  In particular, Ronczy discloses that, “Total ethylene plant volume can be increased as greater concentrations of C2 material are allowed in the primary deethanizer bottoms and the load for the C2 splitter is reduced accordingly.” (see paragraph [0022]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the third and fourth separations units of Ronczy for further separating the C2-rich effluent in the modified apparatus of Jezl et al. because the third and fourth separations units would enable the separation and recovery of ethylene, ethane, and heavier C3+ hydrocarbons from the C2-rich effluent, with the advantages of an increased deethanizer capacity and a reduction or elimination of fouling at the third separations unit reboiler, as taught by Ronczy (see paragraphs [0008], [0032]-[0033]).  It would have also been obvious for .
Claim 67 and 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), Jordan et al. (US 4,115,086), and Bernstein (US 3,516,262), as applied to claim 63 above, and further in view of Sato et al. (US 4,418,045).
Jezl et al. discloses that the nitrogen-rich effluent (N2) from the second separations system 25 can be vented (see column 8, lines 10-26).  Bernstein (FIG. 1) further discloses that the nitrogen-rich effluent 56 from the second separations unit 20, which is discharged as waste nitrogen, will contain hydrocarbons (i.e., about 0.5% methane, see column 4, lines 50-54).  As well-known in the art, hydrocarbons such as methane are considered atmospheric pollutants.  The combination of references, however, fails to further disclose an emissions control device including a catalytic thermal oxidizer to reduce the hydrocarbon content of at least a portion of the nitrogen-rich effluent to 1 ppmv or less.
	Sato et al. discloses an apparatus (see FIG. 3; column 6, lines 29-62) suitable for reducing the hydrocarbon content of a waste gas (i.e., a waste gas stream containing hydrocarbon contaminants, such as methane, through conduit 31) prior to venting the waste gas into the atmosphere (i.e., through a vent stack 39), said apparatus comprising an emissions control device including a catalytic thermal oxidizer (i.e., a catalytic-oxidation reactor 36, such as the reactor 50 according to FIG. 5-6) operable to perform a “complete oxidation” of the hydrocarbons in the waste gas.	
.
Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), as applied to claim 56 above, and further in view of Cameron et al. (US 5,113,032).
Jezl et al. discloses a feedstock gas comprising methane (i.e., a suitable feedstock comprising methane is obtained from natural gas; see column 4, lines 25-34).  Jezl et al., however, fails to disclose a hydrogen sulfide removal system to reduce the hydrogen sulfide concentration of the feedstock gas to about 5 ppmv or less prior to the OCM reactor system 12.
Cameron et al. (see FIG. 1; column 6, lines 10-41) discloses an apparatus comprising an OCM reactor (i.e., a reactor 5) including at least one OCM catalyst (i.e., the contact mass) to provide an OCM product gas, wherein the OCM reactor includes a means to provide a gas mixture including at least methane (i.e., a methane-rich gas fraction 3) and oxygen (i.e., the  3 is admixed with oxygen 6 before being contacted with the reactor 5); and at least one hydrogen sulfide removal system to reduce the hydrogen sulfide concentration of a feedstock gas comprising methane prior to the OCM reactor system (i.e., a feedstock gas comprising natural gas 2 is preferably purified by desulfurization prior to the reactor 5, see column 6, lines 10-15; it is desirable to separate the hydrogen sulfide from the natural gas because of its corrosive character, see column 1, lines 20-21).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide at least one hydrogen sulfide removal system to reduce the hydrogen sulfide concentration of the feedstock gas prior to the OCM reactor system in the modified apparatus of Jezl et al. because hydrogen sulfide is often present in considerable amounts in natural gas, and it is desirable to remove the hydrogen sulfide from the natural gas due to its corrosive character, as taught by Cameron et al.  While the prior art does not disclose that the hydrogen sulfide concentration is reduced, specifically, to about 5 ppmv or less, it would have been obvious for one of ordinary skill in the art at the time the invention was made to configure the at least one hydrogen sulfide removal system to remove substantially all of the hydrogen sulfide from the feedstock gas in the modified apparatus of Jezl et al. because the presence of hydrogen sulfide was undesirable due to its corrosive character, as taught by Cameron et al.
Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Campbell et al. (US 4,889,545), as applied to claim 56 above, and further in view of Scher et al. (US 2012/0041246).
Jezl et al. fails to disclose that the at least one OCM catalyst comprises at least one OCM nanowire catalyst.
2 compounds via oxidative coupling of methane (OCM), said system (see FIG. 21; paragraphs [0453]-[0462]) comprising at least one catalytic OCM reactor system (i.e., an OCM Reactor) including at least one OCM catalyst, wherein the OCM catalyst comprises a nanowire catalyst (see FIG. 3A-3B, showing a nanowire 200 of the catalyst; see FIG. 4A-4B, showing another nanowire 250 of the catalyst; see FIG. 5A-5B, showing a nanowire mesh 300 comprising a plurality of nanowires 310; see also paragraphs [0152]-[0171], [0380]-[0397]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute the OCM nanowire catalyst of Scher et al. for the OCM catalyst in the system of Jezl et al. because the OCM nanowire catalyst would exhibit better catalytic activity relative to a corresponding bulk OCM catalyst, and the OCM nanowire catalyst is able to efficiently convert methane to ethylene in the OCM reaction at lower temperatures (see paragraph [0372]-[0379], [0389]).
Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jezl et al. (US 4,754,093) in view of Gupta et al. (US 5,012,028) and Campbell et al. (US 4,889,545).
The instant “system” claims is considered an apparatus claim.
Jezl et al. discloses an apparatus (see FIG. 1) for providing C2 compounds via oxidative coupling of methane (OCM), said system comprising:
at least one catalytic OCM reactor system including at least one OCM catalyst (i.e., an oxidative coupling reactor 12 containing a suitable catalyst for the oxidative coupling of methane; see column 3, lines 60-66) to provide an OCM product gas 13 including at least ethane, ethylene, oxygen and nitrogen (i.e., the effluent 13 from the coupling reactor 12 is a 11 to the coupling reactor 12); and
a first separations system (i.e., a first separator 19) to separate the OCM product gas 13 into at least a C2-rich effluent that includes at least one C2 compound (i.e., a stream containing C2H6 and C2H4, see FIG. 1) and a gas mixture effluent that includes methane and nitrogen (i.e., a gaseous effluent from the first separator 19 including nitrogen and any remaining unreacted methane, see column 4, lines 7-10).
Jezl et al. further discloses that the oxidative coupling reaction in the reactor 12 can be performed under elevated temperature, e.g., from about 600 °C to about 1000 °C.  Jezl et al., however, fails to disclose “at least a preheater” to increase the temperature of the gas mixture.
Gupta discloses a system (see FIG. 1) comprising at least one catalytic OCM reactor system including at least one OCM catalyst (i.e., an oxidative coupling reactor (2) containing an oxidative-coupling catalyst; see column 6, lines 21-64; column 7, lines 41-60) to provide an OCM product gas including at least ethane, ethylene, oxygen and nitrogen (i.e., the effluent includes the intermediate product comprising ethylene, ethane, or a mixture thereof, and unreacted gaseous reactants, see column 6, line 65 to column 7, line 5, and column 7, lines 48-60; the effluent can further contain oxygen and nitrogen in the case of where the oxygen supplied to the oxidative coupling reactor (2) comprises oxygen diluted with nitrogen or oxygen in the form of air, see column 6, lines 26-30), wherein each OCM reactor system includes at least a 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a preheater to increase the temperature of the gas mixture in the apparatus of Jezl et al. because it was considered preferable to pre-heat the gas mixture of methane and oxygen prior to its introduction to an OCM reactor, as taught by Gupta et al.
Jezl et al. also fails to disclose that the first separations system 19 separates the OCM product gas “cryogenically”.
Campbell et al. discloses a separation apparatus for the cryogenic separation of a hydrocarbon containing gas stream, wherein the gas stream may contain ethylene, ethane, methane, and nitrogen (see column 1, lines 5-19); said system (see FIG. 3-10) comprising: a first separation system (i.e., a fractionation tower 19, operable as a demethanizer) able to cryogenically separate the gas stream (i.e., inlet gas stream 21) into at least a C2-rich effluent that includes at least one C2 compound (i.e., via a bottom product stream 30) and a gas mixture effluent that includes methane and lighter compounds (i.e., via a distillation stream 39).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute the separation apparatus of Campbell et al. for the first separations system in the apparatus of Jezl et al. because the separation apparatus was able to recover C2 2 components and heavier components at reduced energy requirements (see column 3, lines 1-14).  Furthermore, when the prior art is altered by the mere substitution of one element for another known in the field (i.e., one type of separations unit for another type of separations unit), the combination must do more than yield a predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774